DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 11/26/2019 are accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 17-18 and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/0130065 to Bloom, in view of U.S. Patent Application Publication No. 2001/0018671 to Ogasawara.
With regard to claim 17, Bloom discloses a computer-implemented method for fulfilling a plurality of network-based product orders using a wheeled cart, comprising: 
storing, in a database, a plurality of network-based product orders (paragraphs 17, 55 and 97); 
using a processing system to perform the steps of: associating each of the orders with at least one of a plurality of totes in a cart or order fulfillment spaces contained in the cart by applying a printed bar code to each of the plurality of totes or order fulfillment spaces, each bar code associated with an order from the plurality of network-based product orders (Fig. 4, paragraph 138-139, 162 and 168); 
receiving, from an electronic scanner communicatively coupled to the processing system, data identifying at least one product to be retrieved (paragraphs 162 and 165); 
receiving from the electronic scanner, data related to a scanned code associated with the at least one identified product to be retrieved for at least one of the plurality of network-based product orders, the at least one identified product located in an area proximate the wheeled cart (paragraphs 162 and 165); 
transmitting a signal identifying one of the totes or order fulfillment spaces for the order that includes the at least one identified product associated with the data related to the scanned code (Fig. 4. Fig. 7, paragraphs 166-168); and 
receiving a signal indicating the at least one identified product corresponding to the identified order has been added to the tote or order fulfillment space (Fig. 4, Fig. 7, paragraphs 166-168).  
Bloom does not disclose the cart is wheeled.
However, Ogasawara teaches the cart is wheeled (a wheeled cart 22 for packing merchandise, for example, packing it in a bag, Fig. 3, paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bloom to include, the cart is wheeled, as taught in Ogasawara, in order to picking and packing products in shopping lists on a wheeled cart (Ogasawara, paragraph 56).
claim 18, Bloom discloses the received signal indicating the at least one identified product corresponding to the identified order has been added to the tote or order fulfillment space is associated with an indicator (Fig. 4. Fig. 7, paragraphs 166-168).  
With regard to claim 21, Bloom discloses upon fulfilling the network-based product order, the network-based product order is transported to a hub for aggregation with one or more other network-based product orders (paragraph 11).  
With regard to claim 22, Bloom discloses the data identifying at least one product to be retrieved is based on at least one scanned bar code from the printed bar codes (paragraphs 165-166).  
With regard to claim 23, Bloom discloses the electronic scanner is cordless (paragraph 224).  
With regard to claim 24, the combination of references discloses the wheeled cart receives the electronic scanner (Ogasawara, Fig. 3, paragraph 56).  
With regard to claim 25, the combination of references discloses the area proximate the wheeled cart is an area with cold goods, produce, dry goods, bulk goods, and miscellaneous goods (Ogasawara, it’s well known that a grocery store includes different category areas).  
Claims 19-20 and 26-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/0130065 to Bloom, in view of U.S. Patent Application Publication No. 2001/0018671 to Ogasawara, and further in view of U.S. Patent Application Publication No. 2001/0045893 to Swartzel et al.
With regard to claims 26 and 35, Bloom discloses a network-based product order fulfillment system, comprising: 
a database that stores a plurality of network-based product orders (paragraphs 17, 55 and 97, The information can include at least one of an order identifier. Customers can place orders with retailers or manufactures. the Case records 1208 and Order Detail records 1202 in the retailer's database);  -5- 
4827-4859-9982\1Docket No.: P011441.US.06a printer coupled to the database that prints a bar code for the plurality of the network- based product orders (paragraphs 55 and 138, the retailer's workers can label each case with a package label. Label printer 81);  
wherein the processor associates each printed bar code with a tote in a cart or with an order fulfillment space contained in the cart, the cart configured to transport a plurality of totes or configured with a plurality of order fulfillment spaces, wherein each tote or order fulfillment space is associated with a product order of the plurality of network- based product orders, wherein the processor identifies a product to be retrieved from an area proximate the cart, the identified product from the product order (Fig. 4, paragraph 138-139, 162 and 168, the package creating side of a CDC packing station (45) can consist of a rack frame (70) made of metal or a suitable composite which can contain, for example, multiple wire mesh package bag holders arranged in rows. The Package Creation Program (330) can determine the Package Id associated with the scanned fixed location barcode label plate (74) by searching the Package table 1234 for the record having the Package Bag Holder Id that is printed in barcode format 
an electronic scanner coupled to the processor that receives data related to a scanned code for the identified product to be retrieved for the product order, the identified product located in the area proximate the cart (paragraphs 162 and 165, the Package Creation Program (330) can direct the worker to use one of the small package bag holders when the case of one of those small-sized SKU's is scanned. The hands-free scanner can be plugged into a scanner port (86) on the package sealing side of the CDC packing station (45) at which the worker is stationed. Examiner notes that a scanned SKU is considered as “to a scanned code for the identified product”), and wherein the processor receives a signal that an actuable indicator provided for the identified product having the scanned code has been actuated, the actuated indicator indicating the identified product has been added to a corresponding tote or order fulfillment space for the product order (Fig. 4, paragraphs 166-168, The Package Creation Program (330) can make an indication to pick one or more items from the case, for example, by sounding a pick confirmation tone, lighting up the pick confirmation light (84), highlighting the package bag indicator (108) containing that recipient's open package, displaying the quantity to pick in the pick quantity indicator field (112), and displaying a message in the message field (114) of a Package Creation Screen, illustrated in FIG. 7, on the program display monitor (79). After the worker enters the indicated pick quantity and scans the correct label plate (74), the program (330) can indicate that the picked quantity of items was successfully associated with the 
However, Bloom does not disclose a processor coupled to the database that provides a plurality of actuable indicators, each actuable indicator being associated with a product from the plurality of network-based product orders; and the cart is wheeled; 
However, Swartzel teaches a processor coupled to the database that provides a plurality of actuable indicators, each actuable indicator being associated with a product from the plurality of network-based product orders (The TSC 28 consults the product database to identify the tag or tags associated with that product. The TSC 28 then sends a signal which causes the tag display screen and/or separate annunciator of the particular tag to flash, and may also send location information such as store aisle # to the RF unit 51 for display by the RF unit 51, enabling store personnel to identify the appropriate location to stock the product, paragraph 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bloom to include, a processor coupled to the database that provides a plurality of actuable indicators, each actuable indicator being associated with a product from the plurality of network-based product orders, as taught in Swartzel, in order to assist store personnel in finding the appropriate spot of items (Swartzel, paragraph 48).
However, Ogasawara teaches the cart is wheeled (a wheeled cart 22 for packing merchandise, for example, packing it in a bag, Fig. 3, paragraph 56).

With regard to claims 19-20, the combination of references discloses at least one or each product to be retrieved is associated with an indicator (Swartzel, paragraph 48).  
With regard to claim 27, Bloom discloses upon fulfilling the network-based product order, the network-based product order is transported to a hub for aggregation with one or more other network-based product orders (paragraph 11).  
With regard to claim 28, Bloom discloses upon fulfilling the product order, the fulfilled order is transported to a delivery area (Fig. 8, paragraph 55, the shipments of items prepared by the retailer can be loaded onto a carrier, such as, a tractor-trailer via a system of dock and trailer conveyors).  
With regard to claim 29, Bloom discloses the data identifying at least one product to be retrieved is based on at least one scanned bar code from the printed bar codes (paragraphs 165-166, As a case moves by on the current CDC packing station conveyor (44) the worker can scan the barcode on the case label. The Package Creation Program (330) can read the Case Id from the scanned barcode and use it to retrieve information such as, the ePD Retailer Id and SKU of that case from the Case table 1208. The Package Creation Program (330) can make an indication to pick one or more items from the case).  
With regard to claim 30, Bloom discloses the electronic scanner is cordless (paragraph 224, a wireless scanner).  
With regard to claim 31, the combination of references discloses the wheeled cart receives the electronic scanner (Ogasawara, Fig. 3, paragraph 56, a scanner 24).  
claim 32, the combination of references discloses the area proximate the wheeled cart is an area with cold goods, produce, dry goods, bulk goods, and miscellaneous goods (Ogasawara, it’s well known that a grocery store includes different category areas).  
With regard to claim 33, the combination of references discloses the area proximate the wheeled cart includes shelves (Ogasawara, paragraph 57).  
With regard to claim 34, Bloom discloses the database receives the plurality of network- based product orders from a customer interface remote from the database (paragraphs 17, 55 and 97).  



Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ARIEL J YU/Primary Examiner, Art Unit 3687